USDC IN/ND case 3:20-cv-00695-RLM-MGG document 7 filed 11/16/20 page 1 of 4


                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF INDIANA
                              SOUTH BEND DIVISION

BRANDON SERNA,

             Plaintiff,

                   v.                    CAUSE NO. 3:20-CV-695-RLM-MGG

JACKSON, et al.,

             Defendants.

                               OPINION AND ORDER

      Brandon Serna, a prisoner without a lawyer, filed a complaint against Dr.

Jackson, Dr. Liaw, and Ms. Livers alleging that he received constitutionally

inadequate medical treatment for his gastro-esophageal reflex disease (“GERD”)

while incarcerated at Westville Correctional Facility. The court must review the

merits of a prisoner complaint and dismiss it if the action is frivolous or

malicious, fails to state a claim upon which relief may be granted, or seeks

monetary relief against a defendant who is immune from such relief. 28 U.S.C.

§ 1915A. A filing by an unrepresented party “is to be liberally construed, and a

pro se complaint, however inartfully pleaded, must be held to less stringent

standards than formal pleadings drafted by lawyers.” Erickson v. Pardus, 551

U.S. 89, 94 (2007) (quotation marks and citations omitted).

      Mr. Serna alleges that when he was transferred to the Westville

Correctional Facility on October 16, 2019, he had 300 doses or ten boxes of

Pepcid in his property. The Pepcid had been prescribed for the treatment of

GERD. Two and a half months after his arrival, on January 2, 2020, Mr. Serna
USDC IN/ND case 3:20-cv-00695-RLM-MGG document 7 filed 11/16/20 page 2 of 4


submitted a health care request asking that his Pepcid be refilled. Ms. Livers,

the Health Care Administrator, responded by indicating that no more refills were

available, but that Mr. Serna could purchase Pepcid from commissary. Mr. Serna

says Ms. Livers was incorrect about him being out of refills and incorrect about

Pepcid being available from commissary. As a result of her error, Mr. Serna

alleges that he experienced severe pain for several months. According to Mr.

Serna, Pepcid was available from commissary beginning in February 2020 - the

month after his request. Mr. Serna doesn’t allege that he couldn’t afford to

purchase Pepcid from commissary.

      In medical cases, the Constitution is violated only when a defendant was

deliberately indifferent to an inmate’s serious medical needs. Gutierrez v. Peters,

111 F.3d 1364, 1369 (7th Cir. 1997). A medical need is “serious” if it is one that

a physician has diagnosed as mandating treatment, or one that is so obvious

that even a lay person would easily recognize the necessity for a doctor’s

attention. Greeno v. Daley, 414 F.3d 645, 653 (7th Cir. 2005). For a medical

professional to be held liable for deliberate indifference to an inmate’s medical

needs, he or she must make a decision that represents “such a substantial

departure from accepted professional judgment, practice, or standards, as to

demonstrate that the person responsible actually did not base the decision on

such a judgment.” Jackson v. Kotter, 541 F.3d 688, 697 (7th Cir. 2008).

      It is unclear why, if Mr. Serna arrived with enough Pepcid for

approximately ten months, he needed to request a refill just two and a half

months later. It’s also unclear if other medications to treat GERD were available



                                        2
USDC IN/ND case 3:20-cv-00695-RLM-MGG document 7 filed 11/16/20 page 3 of 4


to Mr. Serna through commissary during the roughly one-month period where

Pepcid was unavailable. And, while Mr. Serna’s allegations against Ms. Livers

suggest that she might have been wrong, it’s unclear why Mr. Serna believes that

Ms. Livers was deliberately indifferent to his needs. Neither negligence nor

incompetence amount to deliberate indifference. See Pierson v. Hartley, 391 F.3d

898, 902 (7th Cir. 2004); Minix v. Canarecci, 597 F.3d 824, 831-32 (7th Cir.

2010). No reasonable fact finder could plausibly infer from Mr. Serna’s

allegations that Ms. Livers was deliberately indifferent to his serious medical

condition.

      Mr. Serna has also sued Dr. Jackson and Dr. Liaw. He alleges that they

failed to properly supervise Ms. Livers, and this caused his treatment with Pepcid

to be discontinued. Mr. Serna doesn’t allege that either Dr. Jackson or Dr. Liaw

were directly involved in making treatment decisions related to his GERD.

Section 1983 “liability depends on each defendant’s knowledge and actions, not

on the knowledge or actions of persons they supervise.” Burks v. Raemisch, 555

F.3d 592, 594 (7th Cir. 2009). The doctrine of respondeat superior, which allows

an employer to be held liable for subordinates’ actions in some types of cases,

doesn’t apply in § 1983 actions. Moore v. State of Indiana, 999 F.2d 1125, 1129

(7th Cir. 1993). Mr. Serna may not proceed against Dr. Jackson or Dr. Liaw.

      While it seems unlikely that Mr. Serna will be able to state a claim, given

the facts presented in his complaint, the court will give him a chance to amend

his complaint if, after reviewing this court’s order, he believes that he can

plausibly state a claim. See Luevano v. Wal-Mart, 722 F.3d 1014 (7th Cir. 2013).



                                        3
USDC IN/ND case 3:20-cv-00695-RLM-MGG document 7 filed 11/16/20 page 4 of 4


If Mr. Serna decides to file an amended complaint, he should explain in his own

words what happened, when it happened, where it happened, who was involved,

and how he was personally injured by the events that transpired, providing as

much detail as possible.

      For these reasons, the court:

      (1) DIRECTS the clerk to put this case number on a blank Prisoner

Complaint form Pro Se 14 (INND Rev. 2/20) and send it to Brandon Serna; and

      (2) GRANTS Mr. Serna until December 14, 2020, to file an amended

Complaint.

      If Mr. Serna doesn’t respond by that deadline, his case will be dismissed

pursuant to 28 U.S.C. § 1915A because the current complaint does not state a

claim for which relief can be granted.

      SO ORDERED on November 16, 2020

                                             s/ Robert L. Miller, Jr.
                                             JUDGE
                                             UNITED STATES DISTRICT COURT




                                         4
